Title: Enclosure: Richard Howell to Thomas Mifflin, 15 October 1794
From: Howell, Richard
To: Mifflin, Thomas


          
            Sir
            Fort Littleton [Pa.] Octr 15. 4 OClock a.m.
          
          I think it my Duty to inform your Excellency that such Difficulties occur in my Route, as should be guarded against on your approach. Colo: Bird shews every disposition to do his Duty, but the Situation of the Country renders many precautions necessary to enable him to do it. By his personal Exertions here, we have had forage, Straw & fuel, Aided as he was by a fatigue party in obtaining the last, but Sir, there are not waggons forward to hall in Necessaries, & I very much doubt any thing being procured in quantity at or near the next post, therefore empty waggons should be sent on, if you have not supernumerary Waggons with you; & if you have, they should advance immediately to draw in your Supplies. I recd late last Night, Letters from Quartermaster Edwd Fox, that it would probably [be] impossible to procure forage & even Wood for this Detachment. I have in that Case ordered 3/9 to be given for Oats, at the same time assigning for Reason of the Advanced price, that the necessity of the Occasion warrants it in this Instance only. I sent on to bring back if possible, some of the forage said to be in quantity at the crossings to be replaced as soon as possible; & ordered what was here to be drawn, the Hay trussed tight, & put into the Waggons, & the Baggage to be taken out of them. I have sent up the Cove or Valley, to all the Farmers to bring on at the Advanced Price, what they can, on Horses, forbid issuing more than 8 Quarts, & directed the Waggoners who I am told were to furnish themselves, to be refused. Here I apprehend We cannot stay, & onwards we must go of course. The march from Strasburg to Littleton, the post appointed by your Route after missing Skynner’s is too much to be accomplished without great Injury to the Horses, & even

men, embarrassed as they are, by the longest train of Baggage ever seen for so many, & it is advisab⟨le⟩ not to attempt it. All this sir, arises from the miserable Conduct of the forage Department which ought to have had 3 posts in advance always provided. I have had a fine time of it, but will do every kind of Duty, to be at Bedford near the 16th the time proposed by the president. I march this day ½ after 8 o’Clock at all events—Adieu Sir, & be good enough to consider this (as intended) as mere advice of difficulties you may meet & not bordering on directions.
          
            Rd Howell Commandg &c.
          
        